            Case 5:20-cv-01388-LHK Document 20 Filed 09/03/21 Page 1 of 2



 1 BOERSCH & ILLOVSKY LLP
   Martha Boersch (State Bar No. 126569)
 2 martha@boersch-illovsky.com
   1611 Telegraph Ave., Ste. 806
 3
   Oakland, CA 94612
 4 Telephone: (415) 500-6640

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                             NORTHERN DISTRICT OF CALIFORNIA
 8

 9                                     SAN JOSE DIVISION

10
                                                Case No. 5:20-cv-01388-LHK
     DONALD KOLLMAR,
11
                                                STIPULATION TO MODIFY
12                       Petitioner,            CONDITIONS OF RELEASE AND HOME
13                                              CONFINEMENT; [PROPOSED] ORDER
              v.
14   UNITED STATES PRETRIAL SERVICES,
     NORTHERN DISTRICT OF CALIFORNIA,
15
                         Defendant.
16

17                                              Case No. 19-mj-70677-MAG
     UNITED STATES OF AMERICA,
18
                         Plaintiff,
19
                  v.
20
     DONALD KOLLMAR,
21

22                       Defendant.

23

24

25

26
27

28
                                                      STIP. TO MODIFY CONDITIONS OF
                                                    RELEASE AND HOME CONFINEMENT
                                                             Case No.: 5:20-cv-01388-LHK
              Case 5:20-cv-01388-LHK Document 20 Filed 09/03/21 Page 2 of 2



 1         Petitioner Donald Kollmar, through undersigned counsel, and United States Pretrial Services,

 2 through Assistant United States Attorney Maureen Bessette, hereby stipulate to modify Mr. Kollmar’s

 3 conditions of release to replace his former legal counsel Ethan Balogh with his new legal counsel

 4 Martha Boersch, and allow him to leave his place of home confinement to travel to Ms. Boersch’s

 5 office at 1611 Telegraph Avenue, Suite 806, Oakland, CA. Mr. Kollmar’s current conditions of release

 6 allow him to leave home confinement for the purpose of visiting with his former counsel, Ethan Balogh.

 7 On July 28, 2021 Ethan Balogh withdrew as counsel of record and Ms. Boersch substituted in his place.

 8 ECF 19. Mr. Kollmar’s Pretrial Services officer, Tim Elder, agrees with the proposed modification.

 9         IT IS SO STIPULATED.
10   Dated: September 3, 2021                          BOERSCH & ILLOVSKY LLP

11
                                                       _/s/Martha Boersch        ______________
12                                                     Martha Boersch
                                                       Attorney for Petitioner
13
                                                       Donald Kollmar
14
     Dated: September 3, 2021                          _/s/Maureen Bessette      ______________
15
                                                       Maureen Bessette
16                                                     Attorney for Respondent
                                                       United States Pretrial Services, Northern District
17                                                     of California

18

19

20
                                         [PROPOSED] ORDER
21
           Having reviewed the forgoing stipulation and good cause having been shown IT IS
22

23 HEREBY ORDERED that Mr. Kollmar’s conditions of release are modified to reflect Ms. Boersch

24 as his legal counsel and to allow Mr. Kollmar to leave his place of home confinement for attorney

25 visits at 1611 telegraph Avenue, Suite 806, Oakland, California.

26
27 Dated: September ___, 2021                   ____________________________________
                                                HONORABLE KANDIS A. WESTMORE
28                                              United States Magistrate Judge
                                                  2            STIP. TO MODIFY CONDITIONS OF
                                                            RELEASE AND HOME CONFINEMENT
                                                                        Case No.: 5:20-cv-01388-LHK
